                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

SETH GLEASON,                                   )
                                                )
            Plaintiff,                          )
                                                )
      vs.                                       )           Case No. 4:20-cv-01089-MTS
                                                )
RODNEY E. SHERMAN, et al.,                      )
                                                )
            Defendants.                         )

                                MEMORANDUM AND ORDER

       This matter is before the Court on Plaintiff’s motions for sanctions for Defendants

Rodney Sherman and Linda Sherman’s failure to appear at a Court ordered alternative dispute

resolution conference, see doc. [47], and Rodney Sherman’s failure to appear at a properly

noticed deposition, see doc. [51]. The Court has reviewed the briefing and heard from the parties

on this matter at a status conference.

       Under the Local Rules of this District, “[a]ll named parties and their counsel are required

to attend [an] ADR conference [and] participate in good faith.” E.D. Mo. L.R. 6.02(C). The

Rules allow a party to be “excused from attending” only if personal attendance “would impose

an extraordinary or otherwise unjustifiable hardship” and the person files a motion to be excused

at least fourteen days before the conference. Id. at (C)(2). Defendants failed to appear at the

ADR conference, and they failed to file any motion regarding their absence. Indeed, they did not

even inform the appointed neutral or opposing counsel that they would be absent. The Local

Rules allows the Court to “impose any sanctions deemed appropriate” as a result of a party’s

failure to appear. 6.05(A). Typically, the plaintiff and the defendant equally split the cost of a

neutral’s services. 6.03(C)(1). Given Defendants’ failure to appear, though, the Court orders
Defendants to cover all costs associated with the ADR hearing planned for June 7, 2021. The

parties shall bear their own attorneys’ fees.

           Not long after Defendants failed to appear for the ADR conference, Defendant Rodney

Sherman failed to appear for a properly noticed deposition scheduled for June 18, 2021. Plaintiff

asks the Court to strike Defendant’s pleadings. The Court declines to impose such a harsh

sanction at this time, but Defendant must submit to a deposition. Defendant Rodney Sherman

must select one of the following dates to appear for a deposition: (i) Tuesday, July 13, 2021; (ii)

Thursday, July 15, 2021; or (iii) Tuesday, July 20, 2021. Defendant shall inform Plaintiff’s

counsel which of those three dates Defendant chooses by 5:00 p.m. on Friday, July 2, 2021.

Plaintiff shall then file 1 a notice of deposition by Friday, July 9, 2021 with the relevant details

under Fed. R. Civ. P. 30. If Defendant fails to select one of the three dates, Plaintiff may select

any of the three dates, and if Defendant fails to appear for his deposition again, the Court will

entertain a motion for any allowable just sanction under Fed. R. Civ. P. 37(b)(2)(A).

           Accordingly,

           IT IS HEREBY ORDERED that Plaintiff’s Motion for Sanctions, doc. [47], is

GRANTED in part, consistent with this Order.

           IT IS FURTHER ORDERED that Plaintiff’s Second Motion for Sanctions, doc. [51], is

DENIED.

           IT IS FINALLY ORDERED that Defendant shall submit to a deposition, consistent

with this Order.

           Dated this 29th day of June, 2021.



                                                MATTHEW T. SCHELP
                                                UNITED STATES DISTRICT JUDGE

1
    Local Rule 3.02 notwithstanding.

                                                -2-
